ICJ_032_PassageIndianTerritory_PRT_IND_1956-03-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF MARCH 13th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 13 MARS 1956
This Order should be cited as follows :

‘Right of passage over Indian territory,
Order of March 13th, 1956: I.C. J. Reports 1956, p. 4.”

La présente ordonnance doit être citée comme suit :

« Droit de passage sur territoire indien,
Ordonnance du 13 mars 1956: C.I. J. Recueil 1956, p. 4.»

 

Sales number 1 4 3
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

1956
13 mars
Rôle général

ANNÉE 1956 n° 32

13 mars 1956

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

La Cour internationale de Justice,
vu les articles 40 et 48 du Statut de la Cour,

vu les articles 32 et 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 22 décembre 1955, le ministre du Portugal
aux Pays-Bas a déposé au Greffe une requête, datée du même jour,
introduisant au nom du Portugal une instance contre la République
de l’Inde au sujet d’un droit de passage revendiqué par le Portugal
sur territoire indien ;

Considérant que la requête vise l’article 36, paragraphe 2, du
Statut ainsi que l’acceptation de la juridiction obligatoire de la
Cour par la République du Portugal et par la République de l'Inde ;

Considérant que la requéte porte notification de la désignation
de M. F. Quartin de Oliveira Bastos, ministre du Portugal aux
Pays-Bas, comme agent du Gouvernement du Portugal ;

Considérant que, par lettre du 12 janvier 1956, le ministre des
Affaires étrangères de l’Inde a accusé réception de la requête et,
par une lettre ultérieure du 3 février 1956, a notifié la désignation

4
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 13 111 56) 5

de Shri B. K. Kapur, ambassadeur de l'Inde aux Pays-Bas, comme
agent du Gouvernement de I’Inde ;

La Cour,
Aprés s’étre renseignée auprés des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt des
piéces de la procédure écrite :

pour le mémoire du Gouvernement de la République du Portugal,
le 15 juin 1956 ;

pour le contre-mémoire du Gouvernement de la République de
l'Inde, le 15 décembre 1956 ;

Réserve la suite de la procédure.

Fait en anglais et en francais, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le treize mars mil neuf cent cinquante-
six, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouver-
nement de la République du Portugal et au Gouvernement de
la République de l'Inde.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. Lopez OLIvAN.
